Case 3:20-cr-00299-K Document 1 Filed 06/02/20   Page 1 of 35 PageID 1


                                                            FILED
                                                         June 2, 2020
                                                      KAREN MITCHELL
                                                  CLERK, U.S. DISTRICT COURT
                                                   3:20-MJ-542-BT




                                       REBECCA RUTHERFORD, U.S. MAGISTRATE
                                       JUDGE
     Case 3:20-cr-00299-K Document 1 Filed 06/02/20             Page 2 of 35 PageID 2



                          AFFIDAVIT IN SUPPORT OF
                    APPLICATION FOR CRIMINAL COMPLAINT

       I, James Cutbirth, a Special Agent with U.S. Immigration and Customs

Enforcement (ICE), Homeland Security Investigations (HSI), being first duly sworn, state

as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent with the Department of Homeland Security, ICE/HSI,

in Dallas, Texas assigned to the North Texas Trafficking Task Force (NTTTF). I have

been a criminal investigator for approximately 4 years. I have received training from the

Federal Law Enforcement Training Center (FLETC) and have been the lead investigator

for various investigations across multiple disciplines. As a law enforcement officer, I

have used a variety of methods to investigate criminal activity including, but not limited

to, visual surveillance, witness interviews, the use of search warrants and confidential

informants. I have been the Affiant for and have participated in the execution of

numerous search warrants and arrest warrants.

       2.      In preparation for this affidavit, I have discussed the facts of this case with

other law enforcement agents/officers within HSI and the NTTTF. The information

contained in this affidavit is based on my personal knowledge, information I received

from other law enforcement agents assisting in this investigation, and what I have learned

from the other sources specifically discussed herein. Because this affidavit is being




Affidavit in Support of
Application for Criminal Complaint—Page 1
        Case 3:20-cr-00299-K Document 1 Filed 06/02/20                         Page 3 of 35 PageID 3



submitted for the limited purpose of securing a criminal complaint, I have not included

every fact known to me concerning this investigation.

           3.      This affidavit sets forth facts and suggests reasonable inferences from those

facts, establishing that there is probable cause to believe that between April 24, 2020, and

May 30, 2020 in the Dallas Division of the Northern District of Texas and elsewhere,

JaCorey Nathaniel ANDERSON committed the offense of Attempted Child Sex

Trafficking in violation of 18 U.S.C. §§ 1594(a), 1591(a) & (b)(2).

                                           PROBABLE CAUSE

           4.      HSI Special Agents currently assigned to the NTTTF initiated a proactive

operation targeting human traffickers who exploit social media websites to recruit

juvenile victims to engage in commercial sex acts.

           5.       Between April 24, 2020, and May 30, 2020, ANDERSON engaged

with HSI undercover agents (UCAs) representing themselves as a juvenile female.

ANDERSON communicated with the UCAs utilizing cellular telephone number 832-

561-2574 1 and via social media “Website A” 2 utilizing username “slandokareem.”

                             POSITIVE IDENTIFICATION OF ANDERSON

           6.      ANDERSON utilized username “slandokareem” on Website A to

communicate with the UCA. The account page associated with the username



1
    Queries within electronic databases reveal that the number 832-561-2574 is linked to ANDERSON.
2
  I know the name of the social media platform Website A, but in the interest of protecting ongoing investigations
involving this website I do not list it here.

Affidavit in Support of
Application for Criminal Complaint—Page 2
     Case 3:20-cr-00299-K Document 1 Filed 06/02/20        Page 4 of 35 PageID 4



“slandokareem” contained multiple photographs depicting ANDERSON. HSI Special

Agents compared photographs from Website A with those drawn from Department of

Motor Vehicles databases and confirmed a positive match.




Affidavit in Support of
Application for Criminal Complaint—Page 3
     Case 3:20-cr-00299-K Document 1 Filed 06/02/20                        Page 5 of 35 PageID 5



               COMMUNICATIONS BETWEEN ANDERSON AND UCAs

        7.       Communications between ANDERSON and UCAs have been summarized

and organized below for clarity. All definitions and interpretations are based on my

training and experience as a law enforcement agent.

        8.       On April 24, 2020, ANDERSON initiated communications with the UCA.

The following is a summary of the communications conducted via a messaging

application within Website A and does not include every word exchanged.

      Participant Name                               Date                               Message

         slandokareem                            4/24/2020                         What city you in

         slandokareem                            4/24/2020                   I kno you not spoken for
                                                                               but you look pretty and
                                                                            with a simple conversation
                                                                            we can get acquainted with
                                                                                       each other
         slandokareem                            4/24/2020                    I’m not fenna sell you a
                                                                             dream and bullshit stories
                                                                            but I wanna see your worth
               UCA                               4/24/2020                    I thought u was a rapper
                                                                                     from ur page
         slandokareem                            4/24/2020                    Well I’m more than that
                                                                               just like I believe some
                                                                             hoes 3 are more than hoes

ANDERSON initiated communications with the UCA. ANDERSON told the UCA he

knew the UCA was “not spoken for,” meaning under the control of another trafficker.

The UCA sought to confirm ANDERSON’s status as a human trafficker, telling


3
 “Hoe” is a common term within the human trafficking subculture used to refer to women who engage in the sale of
commercial sex.

Affidavit in Support of
Application for Criminal Complaint—Page 4
     Case 3:20-cr-00299-K Document 1 Filed 06/02/20        Page 6 of 35 PageID 6



ANDERSON “I thought u was a rapper from ur page.” ANDERSON told the UCA he

was more than a rapper, just as “some hoes are more than hoes.”

       9.      On April 24, 2020, ANDERSON continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

      Participant Name                        Date                  Message

        Slandokareem                        4/24/2020       Send me your number so
                                                             we can get connected
             UCA                            4/24/2020            214-833-9356

        Slandokareem                        4/24/2020              I texted you


In this exchange, ANDERSON requested the UCA’s telephone number. The UCA

provided ANDERSON with an HSI recorded telephone number. ANDERSON told the

UCA he sent a text message to the HSI recorded telephone number.

        TEXT MESSAGES EXCHANGED OVER CELLULAR NETWORK

       10.     On April 24, 2020, ANDERSON initiated communications with the UCA

via text messages from cellular telephone number 832-561-2574. The text messages

exchanged were sent by ANDERSON to an HSI recorded telephone number. The

following is a summary of the communications and does not include everything said

during the exchange.




Affidavit in Support of
Application for Criminal Complaint—Page 5
     Case 3:20-cr-00299-K Document 1 Filed 06/02/20       Page 7 of 35 PageID 7



      Participant Name                        Date                 Message

        ANDERSON                            4/24/2020             KyReem 👑👑

        ANDERSON                            4/24/2020           Slando Kareem

        ANDERSON                            4/24/2020        Send me some better
                                                            pictures to see how you
                                                                   look like

In this exchange, ANDERSON text messaged the UCA and used the “crown” emoji.

This is a common symbol within the human trafficking subculture used to symbolize a

pimp or trafficker. ANDERSON positively identified himself by referencing the

username featured on his profile on Website A. ANDERSON also requested pictures of

the UCA.

    CONTINUED COMMUNICATIONS BETWEEN ANDERSON AND UCAs

       11.     On April 26 and 27, 2020, ANDERSON communicated with the UCA.

The following is a summary of the communications conducted via a messaging

application within Website A and does not include every word exchanged.

      Participant Name                        Date                 Message

        slandokareem                        4/26/2020       Just tryna check on your
                                                                      status
        slandokareem                        4/27/2020       ….and I’m waiting you

             UCA                            4/27/2020          Wut u waiting on

        slandokareem                        4/27/2020      You suppose to be getting
                                                           yourself together and back
                                                                       at it


Affidavit in Support of
Application for Criminal Complaint—Page 6
        Case 3:20-cr-00299-K Document 1 Filed 06/02/20          Page 8 of 35 PageID 8



                  UCA                               4/27/2020   I don’t kno wtf 4 u sayin rn 5

            slandokareem                            4/27/2020     Why you not getting no
                                                                      money right now
            slandokareem                            4/27/2020       I don’t talk reckless
                                                                through on the internet so I
                                                                      watch what I say

In this exchange, ANDERSON told the UCA he had been “waiting” on him/her. The

UCA asked for clarification, and ANDERSON told the UCA he/she should be getting

“back at it.” Based on my training and experience, ANDERSON was using coded

language to ask when the UCA was going to be selling commercial sex. The UCA again

asked ANDERSON for clarification. ANDERSON asked the UCA why he/she was not

“getting no money right now. Based on my training and experience, ANDERSON was

using coded language to ask why the UCA was not currently earning commercial sex

proceeds. ANDERSON informed the UCA that he is careful about the way he

communicates “on the internet.”

            12.     On April 28, 2020, ANDERSON continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

         Participant Name                             Date                Message

            slandokareem                            4/28/2020    When a hoe give me that




4
    “WTF” is an abbreviation for “What the fuck?”
5
    “RN” is an abbreviation for “right now.”

Affidavit in Support of
Application for Criminal Complaint—Page 7
        Case 3:20-cr-00299-K Document 1 Filed 06/02/20                          Page 9 of 35 PageID 9




                                                                                    money and loyalty she
                                                                                      can’t go wrong

            slandokareem                             4/28/2020                      I’m not a 16 6 I’m a god
                                                                                     ima real daddy7 not a
                                                                                       Bullshit pimp it’s a
                                                                                     difference and It’s not
                                                                                   about having a plan I am
                                                                                  the plan I am your way to
                                                                                   new change in your life.
                                                                                  Not beating ya ass taking
                                                                                 ya money and not investing
                                                                                  you fixing your life piece
                                                                                 by piece step by step. I tell
                                                                                      every bitch that ever
                                                                                  choose up 8 with me that if
                                                                                 I’m not changing your life
                                                                                 then you can blow on me n
                                                                                              leave
                  UCA                                4/28/2020                        That sounds bad ass

            slandokareem                             4/28/2020                    Fuck the sound it’s reality

            slandokareem                             4/28/2020                    So you let me know when
                                                                                  you got the fee 9 and ready
                                                                                           to be one




6
  “16” is a common term within the human trafficking subculture used to refer to a pimp. The “16” refers to the
sixteenth letter of the alphabet “P.”
7
    “Daddy” is a common term within the human trafficking subculture used to refer to a pimp or trafficker.
8
  “Choose up” is a common term within the human trafficking subculture used to refer to when a female human
trafficking victim “chooses up” to a new trafficker or pimp.
9
 “Fee” is a common term within the human trafficking subculture used to refer to a “choosing fee.” This fee is paid
by human trafficking victims to their trafficker or pimp to join their human trafficking organization.

Affidavit in Support of
Application for Criminal Complaint—Page 8
     Case 3:20-cr-00299-K Document 1 Filed 06/02/20                       Page 10 of 35 PageID 10



In this exchange, ANDERSON told the UCA that when a “hoe” gives her “money” to

him, she “can’t go wrong.” ANDERSON drew a contrast between himself and a

“bullshit pimp.” ANDERSON told the UCA he was a “real daddy” and a “god.”

ANDERSON told the UCA he tells “every bitch that every choose up with me that if I’m

not changing your life then you can blow on me and leave.” ANDERSON told the UCA

to let him know when he/she had the entrance fee to join his human trafficking

organization (HTO).

        13.      On May 8, 2020, ANDERSON continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

      Participant Name                               Date                               Message

         slandokareem                             5/8/2020                           How old r u?

               UCA                                5/8/2020                           16 almost 17

         slandokareem                             5/8/2020                            No you not

               UCA                                5/8/2020                    I never lie about my age

         slandokareem                             5/8/2020                    Send me some pictures I
                                                                                   gotta see this
         slandokareem                             5/8/2020                      You good I got you

         slandokareem                             5/8/2020                     So you be walking the
                                                                                     blade 10?
               UCA                                5/8/2020                          Wuts ur fee


10
  “Blade” is a common term within the human trafficking subculture used to refer to an area where women walk to
display themselves while selling commercial sex. This is commonly along a road.

Affidavit in Support of
Application for Criminal Complaint—Page 9
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20        Page 11 of 35 PageID 11



        Slandokareem                         5/8/2020                  5


In this exchange, ANDERSON directly asked the UCA his/her age. The UCA told

ANDERSON he/she was sixteen years old. ANDERSON asked for pictures of the

UCA. ANDERSON signaled his understanding of the UCA’s age and confirmed he

wanted the UCA to join his HTO when he said, “you good I got you.” ANDERSON

asked the UCA if he/she previously sold commercial sex on “the blade.” The UCA asked

ANDERSON what fee he required to join his HTO. ANDERSON told the UCA five

thousand dollars.

       14.     On May 11, 2020, ANDERSON continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

      Participant Name                         Date                Message

        slandokareem                         5/11/2020         When you turn 17

             UCA                             5/11/2020            August 30

        slandokareem                         5/11/2020     Lol damn ok that’s close

        slandokareem                         5/11/2020      You got your social and
                                                          birth certificate so you can
                                                                   get your id?
             UCA                             5/11/2020    I can’t use my real ID cuz I
                                                               need it to say I’m 18
        slandokareem                         5/11/2020    I know what I’m doing it’s
                                                          gonna have your real name
                                                           and real everything except
                                                             the date of birth will be

Affidavit in Support of
Application for Criminal Complaint—Page 10
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20           Page 12 of 35 PageID 12



                                                                        different
        slandokareem                         5/11/2020        You up my instruction now
                                                               I’m your daddy n nothing
                                                                 else get prepared for it
        slandokareem                         5/11/2020               Do we have an
                                                                     understanding?
             UCA                             5/11/2020                     Yea

        slandokareem                         5/11/2020          The correct term is yes
                                                                          daddy
        slandokareem                         5/11/2020        Send me a picture of your
                                                                birth certificate so I can
                                                                     work on the id
        slandokareem                         5/11/2020       Do you know how to dance
                                                             if I was to put you in a strip
                                                                          club?
             UCA                             5/11/2020         I ain’t never danced in a
                                                               club b4 I was afraid they
                                                              would check my ID and I
                                                                  would get in trouble

Three times during the above conversation, the UCA confirmed his/her status as a

juvenile. ANDERSON directly asked when the UCA turned seventeen and the UCA

confirmed it was three months away. When ANDERSON asked for genuine

identification documents to aid him in acquiring a false identification document for the

UCA, the UCA clarified with ANDERSON that he/she could not use a legitimate

identification document because the UCA was a juvenile. When ANDERSON asked if

the UCA previously stripped in a club the UCA reminded ANDERSON he/she was not

old enough to get into a strip club. ANDERSON demonstrated the UCA was under his

authority when he as the UCA if they had “an understanding.” ANDERSON then




Affidavit in Support of
Application for Criminal Complaint—Page 11
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20         Page 13 of 35 PageID 13



chastised the UCA for answering him “yea” and told him/her the correct way to address

him is “daddy.”

       15.     On May 11 and 12th, 2020, ANDERSON continued to communicate with

the UCA. The following is a summary of the communications and does not include

everything said during the exchange.

      Participant Name                         Date                  Message

             UCA                             5/11/2020       U going to post the ads?

        slandokareem                         5/11/2020           Yea of course…

        slandokareem                         5/11/2020      Send me the pictures n shit

        slandokareem                         5/11/2020      I need a phone number and
                                                             some more shit from you
        slandokareem                         5/11/2020         Text me the shit then
                                                                  instead of here
             UCA                             5/12/2020             2149494483


In this exchange, the UCA asked ANDERSON if he was going to post the commercial

sex advertisements online and ANDERSON affirmed he would. ANDERSON

instructed the UCA to send him pictures to use in the commercial sex advertisements.

ANDERSON told the UCA he needed his/her cellular telephone number. ANDERSON

told the UCA to text message him rather than continue communicating via Website A.

The UCA gave ANDERSON an HSI recorded telephone number.

       16.     On May 12, 2020, ANDERSON continued communicating with the UCA




Affidavit in Support of
Application for Criminal Complaint—Page 12
    Case 3:20-cr-00299-K Document 1 Filed 06/02/20                          Page 14 of 35 PageID 14



via text message from cellular telephone number 832-561-2574. The text messages

exchanged were sent by ANDERSON to an HSI recorded telephone number. The

following is a summary of the communications and does not include everything said

during the exchange.

           Participant Name                           Date                                 Message

          ANDERSON                                 5/12/2020                     Gimme your full name n
                                                                                          dob
          ANDERSON                                 5/12/2020                     What’s the area you in?

          ANDERSON                                 5/12/2020                      …ima put north Dallas

          ANDERSON                                 5/12/2020                                Height

          ANDERSON                                 5/12/2020                                Weight

          ANDERSON                                 5/12/2020                          I just posted you

               UCA                                 5/12/2020                       Wut should I charge

          ANDERSON                                 5/12/2020                    …150 for qv 11 220 hr 300
                                                                                          hr

ANDERSON asked the UCA for his/her full name and date of birth. The UCA provided

a date of birth once again confirming their age as sixteen years old. ANDERSON next

asked the UCA’s location, height, and weight for the commercial sex advertisement.

ANDERSON confirmed he successfully posted the commercial sex advertisement

online. ANDERSON instructed the UCA to charge one hundred fifty dollars for a


11
   “QV” is the abbreviation of the term “quick visit.” “Quick visit” is a common term within the human trafficking
subculture to refer to a commercial sex act in which the customer only stays long enough to ejaculate and leaves
immediately afterwards.

Affidavit in Support of
Application for Criminal Complaint—Page 13
     Case 3:20-cr-00299-K Document 1 Filed 06/02/20                        Page 15 of 35 PageID 15



“quick visit,” two hundred twenty dollars for one half hour, and three hundred dollars for

a full hour.

     POSTING OF COMMERCIAL SEX ADVERTISEMENT BY ANDERSON

        17.       On May 12, 2020, ANDERSON posted a commercial sex

advertisement on www.adultsearch.com. The advertisement described the UCA as a

nineteen-year-old “female escort” available for “incall” 12 and “outcall.” 13 The

advertisement listed the UCA as available for “GFE,” 14 “limited GFE,” and described

the UCA as possessing a “bald kitty.” 15 The advertisement described the UCA as

available to “men, women and couples.” The prices listed on the advertisement for “in

calls” were two hundred fifty dollars for one hour or eight hundred dollars for “all night.”

The prices listed on the advertisement for “outcalls” were three hundred dollars for one

hour or one thousand dollars for “all night.” The advertisement directed responses to the

HSI recorded telephone number previously provided to ANDERSON by the UCA.

Throughout the day and evening of May 12, 2020, the UCA received multiple queries via

text messages from commercial sex customers.



12
 “Incall” is a common term within the human trafficking subculture used to describe when a commercial sex
worker completes commercial sex acts within a residence or hotel room they already have reserved for the purpose.
Customers come to their location to complete the commercial sex acts.
13
  “Outcall” is a common term within the human trafficking subculture used to describe when a commercial sex
customer is willing to travel to a location determined by the customer to complete commercial sex acts.
14
  “GFE” is a common term within the human trafficking subculture used to refer to the “girlfriend experience.”
The girlfriend experience refers to a commercial sex transaction in which the commercial sex customer completes
intimate sex acts including kissing, cuddling and intercourse or oral sex without a prophylactic.
15
  “Bald kitty” is a common term within the human trafficking subculture used to refer to when a female commercial
sex worker has removed the pubic hair from her vagina.

Affidavit in Support of
Application for Criminal Complaint—Page 14
       Case 3:20-cr-00299-K Document 1 Filed 06/02/20                         Page 16 of 35 PageID 16



        CONTINUED COMMUNICATIONS BETWEEN ANDERSON AND UCAs

           18.       On May 12, 2020, ANDERSON continued communicating with the UCA

via text messages from cellular telephone number 832-561-2574. The text messages

exchanged were sent by ANDERSON to an HSI recorded telephone number. The

following is a summary of the communications and does not include everything said

during the exchange.

              Participant Name                          Date                               Message

                  UCA                                5/12/2020                   I got a trick 16 wanting all
                                                                                       night for 1000
            ANDERSON                                 5/12/2020                    I need to make sure you
                                                                                doing what you suppose to
                                                                                          do and ok
            ANDERSON                                 5/12/2020                    Ok that’s fine what time
                                                                                was he dropping you back
                                                                                off? Bekus if he keeps you
                                                                                  longer than the expected
                                                                                time he needs to pay extra.
                  UCA                                5/12/2020                  Wut time should I tell him
                                                                                      to bring me back
            ANDERSON                                 5/12/2020                        11…. 10 I meant

            ANDERSON                                 5/12/2020                   Let me know everything
                                                                                and every step so I can tell
                                                                                      you yes or no
            ANDERSON                                 5/12/2020                  Make Daddy proud and be
                                                                                           safe

 The UCA told ANDERSON he/she had a commercial sex customer willing to pay one

thousand dollars to spend the night with him/her. ANDERSON instructed the UCA to



16
     “Trick” is a common term within the human trafficking subculture used to refer to commercial sex customers.

Affidavit in Support of
Application for Criminal Complaint—Page 15
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20         Page 17 of 35 PageID 17



tell the commercial sex customer to bring him/her back by ten o’clock the next morning

and make sure the customer paid extra if he wanted more time. ANDERSON instructed

the UCA to let him “know everything and every step” so he could give permission.

       19.     On May 13, 2020, ANDERSON continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

         Participant Name                      Date                 Message

        Slandokareem                         5/13/2020      Do me a favor and unsend
                                                               all those messages
        slandokareem                         5/13/2020                 Now

        Slandokareem                         5/13/2020         Ok n unsend these…


In this exchange, ANDERSON instructed the UCA to delete all the messages previously

exchanged between them over the messaging application within Website A.

       CONTINUED COMMUNICATIONS BETWEEN ANDERSON AND UCAs

       20.     On May 13, 2020, ANDERSON continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

         Participant Name                      Date                 Message

             UCA                             5/13/2020       That trick last night only
                                                            gave me 900 since he sent
                                                              a uber 2 take me home
        ANDERSON                             5/13/2020      I have no time I repeat no
                                                             time for foolishness and

Affidavit in Support of
Application for Criminal Complaint—Page 16
      Case 3:20-cr-00299-K Document 1 Filed 06/02/20                Page 18 of 35 PageID 18



                                                                      childish petty things. You
                                                                     are young so it’s go be a lil
                                                                               different
            ANDERSON                              5/13/2020           Why you just now telling
                                                                                me that
            ANDERSON                              5/13/2020             I gotta make sure I’m
                                                                     making the right move with
                                                                       you taking the risk until
                                                                               birthday
                 UCA                              5/13/2020            Wut about this 900 tho

            ANDERSON                              5/13/2020                 Send it to me

                 UCA                              5/13/2020                  How much?

            ANDERSON                              5/13/2020                Wym 17 all of it

                 UCA                              5/13/2020           So I don’t get 2 keep none
                                                                               to spend?
            ANDERSON                              5/13/2020           No for and you only did 1
                                                                         date don’t insult my
                                                                     intelligence let’s make sure
                                                                       you keep doing right and
                                                                      good by me and ima take
                                                                        kare of you like I said

In this exchange, the UCA told ANDERSON he/she only earned nine hundred dollars in

commercial sex proceeds the previous evening because the customer paid for a ride

sharing service. ANDERSON told the UCA he had “no time for foolishness” but

acknowledged the UCA was “young” so it’s going to be “a little different.”

ANDERSON instructed the UCA to send the commercial sex proceeds to him. The




17
     “WYM” is an abbreviation of the question “what do you mean?”

Affidavit in Support of
Application for Criminal Complaint—Page 17
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20        Page 19 of 35 PageID 19



UCA asked if he/she could keep some of the proceeds, and ANDERSON told the UCA

he/she could not.

       21.     On May 16, 2020, ANDERSON continued to communicate with the

UCA. The following is a summary of the communications and does not include

everything said during the exchange.

         Participant Name                      Date                Message

        ANDERSON                             5/16/2020     You haven’t called me or
                                                            communicated nothing I
                                                          don’t fuck around with shit
                                                           like that and you’ve been
                                                               having my money

ANDERSON expressed frustration with the UCA for not having sent him the

commercial sex proceeds earned on May 13.

       22.     On May 19, 2020, ANDERSON continued to communicate with the

UCA. The following is a summary of the communications and does not include

everything said during the exchange.

         Participant Name                      Date                Message

             UCA                             5/19/2020       Yo I need ur info im
                                                             goin….this morning
        ANDERSON                             5/19/2020        What all you need

             UCA                             5/19/2020    name and city and zipcode

        ANDERSON                             5/19/2020      Braxton Dean Houston
                                                                Texas 77051
        ANDERSON                             5/19/2020      How are you getting to



Affidavit in Support of
Application for Criminal Complaint—Page 18
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20          Page 20 of 35 PageID 20



             UCA                             5/19/2020       My friend givin me a ride
                                                             so she let me use her ID to
                                                                         send

In this exchange, the UCA told ANDERSON he/she needed information because he/she

was ready to transfer the commercial sex proceeds. ANDERSON provided the name of

a female in the city of Houston, Texas as the recipient. ANDERSON asked the UCA

how he/she was getting to the money transfer service location. The UCA told

ANDERSON he/she was getting a ride from a friend who would allow the UCA use her

identification document to send the proceeds.

       23.     On May 19, 2020, ANDERSON continued to communicate with the

UCA. The following is a summary of the communications and does not include

everything said during the exchange.

         Participant Name                      Date                   Message

        ANDERSON                             5/19/2020        You have to SHOW ME
                                                                        more
             UCA                             5/19/2020       I thought I jus had to earn
                                                                        1500
        ANDERSON                             5/19/2020       Don’t play with me I never
                                                                     said 1500
        ANDERSON                             5/19/2020            No at least 2500

        ANDERSON                             5/19/2020         Why the “fuck” do you
                                                              insist on playing with me
        ANDERSON                             5/19/2020       It’s been 4 hours since the
                                                               next hour that you was
                                                                  suppose to send it

In this exchange, ANDERSON told the UCA he/she would have to earn two thousand

five hundred dollars in commercial sex proceeds and pay it to him as a fee before he
Affidavit in Support of
Application for Criminal Complaint—Page 19
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20         Page 21 of 35 PageID 21



would allow the UCA to join his HTO. ANDERSON expressed frustration with the

UCA for delaying transfer of the nine hundred dollars in commercial sex proceeds.

       24.     On May 19, 2020, at approximately 3:01 p.m., ANDERSON

communicated with the UCA via a telephone call on an HSI recorded telephone number.

The following is a summary of the communications between ANDERSON, utilizing

telephone number 832-561-2574, and the UCA utilizing an HSI recorded telephone

number. This does not include every word exchanged.

       25.     The UCA apologized for having not yet transferred the commercial sex

proceeds to ANDERSON. The UCA assured ANDERSON he/she still had the proceeds

and had not spent any. ANDERSON expressed his frustration with the UCA, repeatedly

calling him/her a “bitch.” ANDERSON yelled at the UCA to “speak” and explain to him

why the proceeds had not yet been transferred to him. ANDERSON told the UCA “bitch

you need to do it tomorrow.” ANDERSON told the UCA it had been a week since

he/she earned the proceeds. ANDERSON asked about the UCA’s guardian.

ANDERSON complained the UCA had not been selling commercial sex often enough

and told the UCA to earn more proceeds. ANDERSON told the UCA he/she needed to

earn more proceeds for him before he/she could join his HTO. ANDERSON told the

UCA he/she needed to leave his/her guardian. ANDERSON finished the call by telling

the UCA to send the proceeds to him and “do not insult my intelligence or play some

games.”



Affidavit in Support of
Application for Criminal Complaint—Page 20
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20          Page 22 of 35 PageID 22



         TRANSFER OF COMMERCIAL SEX PROCEEDS TO ANDERSON

         26.    On May 21, 2020, HSI Special Agents transferred eight hundred fifty

dollars to ANDERSON via the MoneyGram transfer service. The recipient of the transfer

was “Braxton Dean in Houston, TX.”

         CONTINUED COMMUNICATIONS BETWEEN ANDERSON AND UCAs

         27.    On May 21, 2020, ANDERSON continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

      Participant Name                         Date                   Message

               UCA                           5/21/2020      K I sent 850 to Braxton
                                                            Dean the number is
                                                            66334390

The UCA told ANDERSON he/she transferred eight hundred fifty dollars in commercial

proceeds to the name ANDERSON previously provided. The UCA provided

ANDERSON with the unique reference number required to retrieve the transferred

funds.

         28.    On May 21, 2020 at approximately 5:42 p.m., ANDERSON

communicated with the UCA via a telephone call on an HSI recorded telephone number.

The following is a summary of the communications between ANDERSON, utilizing

telephone number 832-561-2574 and the UCA utilizing an HSI recorded telephone

number. This does not include every word exchanged.



Affidavit in Support of
Application for Criminal Complaint—Page 21
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20            Page 23 of 35 PageID 23



       29.      ANDERSON asked the UCA why he/she took so long to call him.

The UCA asked ANDERSON “did you get my money?” ANDERSON corrected the

UCA “you mean my money.” ANDERSON then confirmed he received the commercial

sex proceeds.

       30.      On May 22, 2020, at approximately 5:41 p.m., ANDERSON

communicated with the UCA via a telephone call on an HSI recorded telephone number.

The following is a summary of the communications between ANDERSON, utilizing

telephone number 832-561-2574, and the UCA utilizing an HSI recorded telephone

number. This does not include every word exchanged.

       31.      ANDERSON chastised the UCA for not selling commercial sex more

often. ANDERSON told the UCA he had to be able to trust him/her because “you are

young, and I could get in trouble.” ANDERSON told the UCA “your birthday is

coming” and “it’s three months until I can legally fuck with you.” ANDERSON told the

UCA he would bring him/her to sell commercial sex under his direction. ANDERSON

told the UCA, “You stay down. It’s not only paying or making sure you paying. To me

it’s about loyalty. It’s about consistency…. I don’t want to run through thirty hoes I just

want a couple. I want straight hoes…loyal. It’s cool to be on a blade but it’s cool to be

on a blade for advertisement….. I don’t work the blade I send you to the blade for

advertisement and it works.” The UCA expressed fear about working on “the blade” and

being murdered. ANDERSON told the UCA, “the only person you have to worry about

murdering you is me… you heard what I said? The only person you have to worry about
Affidavit in Support of
Application for Criminal Complaint—Page 22
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20           Page 24 of 35 PageID 24



murdering you is me.” ANDERSON told the UCA, “I need you to protect me at all

costs… Only way you should worry is if you aren’t doing what you’re supposed to be

doing. Don’t try no snake shit no sneaky shit never lie to me don’t ever lie to me about

nothing. I hate fucking liars don’t fucking lie to me about a bitch ass thing. I am going

to find out and when I find out I am not going to ask you why you lied to me. I’m just

going to go fucking crazy.” ANDERSON completed the call by telling the UCA to speak

to him every other day on the phone. The UCA told ANDERSON, “I’ll try.”

ANDERSON corrected the UCA, telling him/her, “I like ‘Yes Daddy I will’ not I’ll try.”

       CONTINUED COMMUNICATIONS BETWEEN ANDERSON AND UCAs

       32.     On May 23, 2020, ANDERSON continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

      Participant Name                         Date                    Message

        ANDERSON                             5/23/2020        Why the fuck would you
                                                               tell somebody you don’t
                                                                know our business???
        ANDERSON                             5/23/2020         You a stupid ass hoe for
                                                                           that
        ANDERSON                             5/23/2020        PROTECT ME AT ALL
                                                                         COST
        ANDERSON                             5/23/2020          DATS DANGEROUS
                                                              YOU DON’T KNOW IF
                                                             THAT’S THE POLICE OR
                                                                         WHAT
        ANDERSON                             5/23/2020        I’ll kill you myself if you
                                                                ever do some like that
                                                                          again

Affidavit in Support of
Application for Criminal Complaint—Page 23
     Case 3:20-cr-00299-K Document 1 Filed 06/02/20                        Page 25 of 35 PageID 25



          ANDERSON                                5/23/2020                    DON’T EVER FORGET
                                                                               IT FROM THIS POINT
                                                                                ON EVER IN YOUR
                                                                                   FUCKIN LIFE
          ANDERSON                                5/23/2020                      IM NOT PLAYING

          ANDERSON                                5/23/2020                  …delete all these fukkkkk
                                                                                      messages
          ANDERSON                                5/23/2020                  Go unsend them Instagram
                                                                              messages and delete them
          ANDERSON                                  5/23/20                  Police are on instagram too


In this exchange, ANDERSON began text messaging the UCA after the user of an

account bearing the username “Braxton Dean” 18 contacted him/her on Website A.

ANDERSON expressed anger that the UCA had spoken to someone else about him and

warned the UCA the account could have been law enforcement. ANDERSON

threatened to kill the UCA if he/she ever committed a similar infraction. ANDERSON

instructed the UCA to delete all of the messages exchanged.

        33.       On May 29, 2020, ANDERSON continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

       Participant Name                              Date                                Message

          ANDERSON                                5/29/2020                  I need you to get down on a
                                                                              date or two so I can come
                                                                                        get you
          ANDERSON                                5/29/2020                     I don’t need your sister
                                                                                thinking you ran away

18
  “Braxton Dean” is the name the UCA was instructed to transfer eight hundred fifty dollars in commercial sex
proceeds to on May 21, 2020.

Affidavit in Support of
Application for Criminal Complaint—Page 24
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20        Page 26 of 35 PageID 26



                                                            sending police after you
             UCA                             5/29/2020     I’m not telling her the real
                                                             truth about leavin wit a
                                                                     pimp….

In this exchange, ANDERSON told the UCA he needed her to complete additional

commercial sex acts before he came to pick him/her up on the night of May 29, 2020.

ANDERSON expressed concern the UCA’s guardian would call the police after he/she

left. The UCA reassured ANDERSON, telling him that he/she would not tell his/her

guardian the “real truth about leavin wit a pimp.”

       34.     On May 29, 2020, ANDERSON continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

      Participant Name                         Date                 Message

             UCA                             5/29/2020     K this trick want an hour so
                                                              I should get some $$$
        ANDERSON                             5/29/2020          Yea for how much

             UCA                             5/29/2020     I told him 300 but he seem
                                                                     stupid…
        ANDERSON                             5/29/2020     Try to talk him out of more
                                                                when he get there
        ANDERSON                             5/29/2020          …daddy need it all


The UCA sent text messages throughout the evening of May 29, 2020, to ANDERSON,

informing him about the commercial sex acts completed and proceeds collected.

ANDERSON encouraged the UCA to earn additional proceeds to turn over to him.



Affidavit in Support of
Application for Criminal Complaint—Page 25
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20         Page 27 of 35 PageID 27



       35.     On May 29, 2020, at approximately 6:48 p.m., ANDERSON

communicated with the UCA via a telephone call on an HSI recorded telephone number.

The following is a summary of the communications between ANDERSON, utilizing

telephone number 832-561-2574 and the UCA utilizing an HSI recorded telephone

number. This does not include every word exchanged.

       36.     ANDERSON asked how much the UCA had earned in commercial sex

proceeds. ANDERSON asked for the UCA’s address and told the UCA he was sending

a driver to pick him/her up. ANDERSON told the UCA the driver would transport

him/her to him.

       37.     On May 29, 2020, ANDERSON continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

      Participant Name                         Date                 Message

             UCA                             5/29/2020         Wtf up wit this uber

        ANDERSON                             5/29/2020      He’s my driver not a Uber


ANDERSON confirmed that the person sent to pick up the UCA was someone known to

him and not an employee of a ride sharing service.

       38.     On May 29, 2020, at approximately 9:14 p.m., 10:24 p.m., and 10:25 p.m.,

ANDERSON communicated with the UCA via three telephone calls on an HSI recorded

telephone number. The following is a summary of the communications between


Affidavit in Support of
Application for Criminal Complaint—Page 26
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20          Page 28 of 35 PageID 28



ANDERSON, utilizing telephone number 832-561-2574 and the UCA utilizing an HSI

recorded telephone number. This does not include every word exchanged.

       39.     ANDERSON told the UCA to “make sure you have that money for me.”

ANDERSON gave the UCA updates about the driver’s progress and described the

driver’s vehicle as a Cadillac.

       ARREST OF DRIVER SENT BY ANDERSON TO TRANSPORT UCA

       40.     On May 29, 2020, at approximately 10:28 p.m. the driver of the Cadillac

sent to pick up the UCA and transport him/her to ANDERSON was placed under arrest

by HSI Special Agents.

       CONTINUED COMMUNICATIONS BETWEEN ANDERSON AND UCAs

       41.     On May 29, 2020, ANDERSON continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

      Participant Name                         Date                   Message

             UCA                             5/29/2020        I ain’t ridin with this guy
                                                             he look like he gonna take
                                                                 the money from me
        ANDERSON                             5/29/2020                 Wtf bitch

        ANDERSON                             5/29/2020           Do what I tell you

        ANDERSON                             5/29/2020       Got damn you fucking up
                                                                    my business
        ANDERSON                             5/29/2020       Bitch get yo ass in that kar




Affidavit in Support of
Application for Criminal Complaint—Page 27
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20         Page 29 of 35 PageID 29



        ANDERSON                             5/29/2020        This man on my payroll


In this exchange, the UCA told ANDERSON he/she did not want to get into the vehicle

with ANDERSON’s driver. ANDERSON instructed the UCA to get in the vehicle and

confirmed the driver worked for him.

       42.     On May 29, 2020, at approximately 11:55 p.m. and 11:59 p.m.,

ANDERSON communicated with the UCA via two telephone calls on an HSI recorded

telephone number. The following is a summary of the communications between

ANDERSON, utilizing telephone number 832-561-2574 and the UCA utilizing an HSI

recorded telephone number. This does not include every word exchanged.

       43.     ANDERSON screamed at the UCA, “Get in the fucking car….. Get in the

fucking car he is bringing you to me…. You are pissing me off…. Get in the fucking car

so he can bring you to me.” ANDERSON told the UCA if he/she did not get in the car

then he would not bring him/her to work for him. The UCA agreed and told

ANDERSON, “I made my money so you can do your thing.” ANDERSON called back

and told the UCA he was going to send his cousin to come get the commercial sex

proceeds. The UCA told ANDERSON no. ANDERSON threatened the UCA “he is

going to come knock on your fucking door….. you need to think about what you are

saying.” The UCA terminated the call with ANDERSON.




Affidavit in Support of
Application for Criminal Complaint—Page 28
     Case 3:20-cr-00299-K Document 1 Filed 06/02/20                        Page 30 of 35 PageID 30



        44.       On May 30, 2020, ANDERSON continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

       Participant Name                               Date                               Message

          ANDERSON                                5/30/2020                     When you go be up so I
                                                                                 kan kome gets mine
               UCA                                5/30/2020                      …u can’t come here

          ANDERSON                                5/30/2020                   So you need to leave or go
                                                                              put the money somewhere
                                                                              so I kan get bekus you had
                                                                                 me spend unnecessary
                                                                               money yesterday and you
                                                                                    didn’t follow my
                                                                               instructions so where you
                                                                                          go put it
               UCA                                5/30/2020                     I think u just gonna take
                                                                                       my money tho
          ANDERSON                                5/30/2020                  If you don’t tighten up your
                                                                               go end up being a choosy
                                                                             Susie 19 or getting beaten up
                                                                                      this whole time
          ANDERSON                                5/30/2020                    But once *again I need to
                                                                              pick up mines you already
                                                                               violated and disrespected
                                                                              so you need try to smooth
                                                                             this out as much as possible
                                                                              so where you go put it so I
                                                                                      can get it now?
          ANDERSON                                5/30/2020                  The worst thing you kan do
                                                                                     is disrespect me
          ANDERSON                                5/30/2020                          I need that today



19
  “Choosy Susie” is a common term within the human trafficking subculture to refer disparagingly to trafficking
victims who frequently switch between traffickers.

Affidavit in Support of
Application for Criminal Complaint—Page 29
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20        Page 31 of 35 PageID 31



In this exchange, ANDERSON asked when he could come retrieve the commercial sex

proceeds from the UCA. The UCA told ANDERSON he could not come. ANDERSON

told the UCA that he/she need to put the commercial sex proceeds somewhere he could

retrieve them. ANDERSON told the UCA he/she was going to end up “getting beaten up

this whole time.” ANDERSON told the UCA he/she had disrespected him, and he needed

the commercial sex proceeds that day.

       45.     On May 30, 2020, ANDERSON continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

      Participant Name                         Date                Message

             UCA                             5/30/2020        I can’t do this today

        ANDERSON                             5/30/2020     I’m already on the road
                                                          your not making me waste
                                                             money again I’m not
                                                                  having that
             UCA                             5/30/2020    Well I ain’t gonna be there

        ANDERSON                             5/30/2020           You crossing the
                                                          line….and disrespected me
             UCA                             5/30/2020      I aint disrespecting you I
                                                           can do it Tuesday when I
                                                                     get back
        ANDERSON                             5/30/2020            Kall my phone

             UCA                             5/30/2020    I cant rite now u just gonna
                                                               yell at me anyway
        ANDERSON                             5/30/2020     I got your address tho….I
                                                          show you better than I kan
                                                                      tell you

Affidavit in Support of
Application for Criminal Complaint—Page 30
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20         Page 32 of 35 PageID 32



             UCA                             5/30/2020      U can’t just come there….u
                                                                just bullshittin now
        ANDERSON                             5/30/2020       Did you forget he picked
                                                             you up he seen what door
                                                             you kame out of…. I said
                                                              what I said and I meant
                                                                     what I said

The UCA told ANDERSON not to come and he/she would not meet him. ANDERSON

told the UCA he/she had crossed the line and disrespected him. The UCA told

ANDERSON to meet on Tuesday instead. ANDERSON threatened the UCA telling

him/her “I got your address tho…I show you better than I kan tell you.” The UCA

expressed skepticism that ANDERSON would come to his/her residence. ANDERSON

threatened the UCA again, reminding him/her that his driver had been to the residence

the night before and knew where the UCA lived. ANDERSON warned the UCA, “I said

what I said and I meant what I said.”

       46.     On May 30, 2020, ANDERSON continued to communicate with the UCA.

The following is a summary of the communications and does not include everything said

during the exchange.

      Participant Name                         Date                  Message

             UCA                             5/30/2020      Wut time? I’m going 2 try
                                                            2 get my friend to take me
                                                                       back
        ANDERSON                             5/30/2020      GPS estimated time is 4:45

             UCA                             5/30/2020           K I try 2 be there




Affidavit in Support of
Application for Criminal Complaint—Page 31
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20          Page 33 of 35 PageID 33



        ANDERSON                             5/30/2020       And bitch I’m going to be
                                                             there play with me if you
                                                               want see you in a few

In this exchange, the UCA agreed to meet with ANDERSON. ANDERSON updated the

UCA on his travel schedule. ANDERSON threatened the UCA again, telling him/her

that if he/she played with him then he would “see you in a few.”

       47.     On May 30, 2020, at approximately 4.26 p.m., 7:12 p.m., 7:45 p.m., and

7:53 p.m., ANDERSON communicated with the UCA via telephone calls on an HSI

recorded telephone number. The following is a summary of the communications between

ANDERSON, utilizing telephone number 832-561-2574 and the UCA utilizing an HSI

recorded telephone number. This does not include every word exchanged.

       48.     ANDERSON told the UCA to make sure he/she was ready. ANDERSON

told the UCA, “don’t play with me because I drove all the way out here for this.”

ANDERSON called multiple times to update the UCA on his progress towards the

UCA’s address. ANDERSON called to tell the UCA he had arrived and was parked in

front of the address.

                                 ARREST OF ANDERSON

       49.     On May 30, 2020, at approximately 7:50 p.m., HSI Special Agents

observed a dark colored sedan driven by ANDERSON arriving at the address previously

provided by the UCA. HSI Special Agents maintained surveillance on the vehicle as a

black male, later identified as Alex WEST exited the vehicle and entered the rear

passenger seat. ANDERSON proceeded to drive slowly into an apartment complex.

Affidavit in Support of
Application for Criminal Complaint—Page 32
   Case 3:20-cr-00299-K Document 1 Filed 06/02/20           Page 34 of 35 PageID 34



HSI Special Agents and Officers from the Lewisville Police Department followed

ANDERSON into the apartment complex. The vehicle was stopped, and ANDERSON

was placed under arrest.

                              INTERVIEW OF ANDERSON

       50.     On May 30, 2020, at approximately 9:05 p.m., ANDERSON waived his

Miranda rights and agreed to make a statement to two HSI Special Agents.

ANDERSON stated that the purpose of his trip on May 30, 2020, was to pick up a

female he previously met on Website A and transport her back to Austin, Texas.

ANDERSON stated that he knew the female was engaged in the sale of commercial sex

and he had previously posted commercial sex advertisements for her. ANDERSON

stated that he received a payment of eight hundred dollars from the female for posting the

commercial sex advertisements. ANDERSON stated that he picked up the money from a

Walmart in Houston with his girlfriend “Braxton.”

                                      CONCLUSION

       20.     Based on the foregoing facts and circumstances, I respectfully submit that

there is probable cause to believe that between April 24, 2020, and May 30, 2020, in the

Dallas Division of the Northern District of Texas and elsewhere, JaCorey Nathaniel

ANDERSON committed the offense of Attempted Child Sex Trafficking in violation of

18 U.S.C. §§ 1594(a), 1591(a) & (b)(2).




Affidavit in Support of
Application for Criminal Complaint—Page 33
Case 3:20-cr-00299-K Document 1 Filed 06/02/20   Page 35 of 35 PageID 35




                           REBECCA RUTHERFORD
